DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurlbert (US 7,828,302).

    PNG
    media_image1.png
    629
    635
    media_image1.png
    Greyscale


Hurlbert discloses a storage device comprising a top lid (16), having a ceiling and a cover surrounding the ceiling; a bottom lid (18) having a carrier/bottom surface and a peripheral structure surrounding the carrier, wherein the peripheral structure faces the cover when the top lid and the bottom lid engages with each other (see figure above).  Hurlbert discloses the cover including a flange (12 or 112) that faces a flange (14 or 114) of the peripheral structure when the first and second lid engages each other.  Hurlbert further discloses a soft contact member (defined by any of 10, 110, or 210) configured to extend between the cover and the peripheral structure where the top lid and the bottom lid engage with each other in order to buffer the contact of the top lid and the bottom lid (see figures 4-8 and column 4 lines 64-67).
Claim 2
Hurlbert further discloses the soft contact member extends from an inside to an outside of the device (see figures 4-8).
Claim 3
Hurlbert further discloses the cover of the top lid has a downward engaging surface (defined by surface extending downward from 112 between protrusions 124), the soft contact member extends along and wraps the downward engaging surface (see figure 7).
Claim 4
Hurlbert further discloses the soft contact member has a downward sealing surface (defined by portion 32, 122, or 222) configured for contacting with an upward engaging surface of the peripheral structure of the bottom lid (see figures 4-8).

Hurlbert further discloses the soft contact member has a downward sealing surface (defined by portion 32, 122, or 222) and at least one rib down (defined by any of beads 28, 30, 128, or 228) extending from the downward sealing surface, the at least rib is configured for contacting with an upward engaging surface of the peripheral structure of the bottom lid (see figures 4-8).
Claim 7
Hurlbert further discloses the peripheral structure and the carrier of the bottom lid define at least one trench (defined by recess where portion 222 of the soft contact member is inserted) therebetween (see figure 8).
Claim 8
Hurlbert further discloses the top lid and the bottom lid define an accommodation space (defined by open space within the top and bottom lids), capable to accommodate a reticle, which is hermetically sealed by the soft contact member (see abstract and figure above).
Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freed (3,615,006).
Claim 1
Freed discloses a storage device comprising a top lid (12) having a ceiling (36) and a cover (defined by sides extending down from the ceiling) surrounding the ceiling; a bottom lid (10) having a carrier (defined by bottom from where structure 16 are supported) and a peripheral structure (defined by sidewall extending upward from the bottom) surrounding the carrier, wherein the peripheral structure faces the cover when the top lid and the bottom lid engages with each other; and a soft contact member (34), configured to extend between the cover and the peripheral structure where the top lid and the bottom lid engage with each other in order to buffer the contact of the top lid and the bottom lid (see column 4 lines 31-37, figures 1 and 2).
Claim 7
Freed further discloses the peripheral structure and the carrier of the bottom lid define at least one trench (defined by recess where gasket 34 is disposed) therebetween (see figure 2).
Claim 8
Freed further discloses the top lid and the bottom lid define an accommodation space (defined by area where glass mask 18 is supported), capable to accommodate a reticle, which is hermetically sealed by the soft contact member (see column 4 lines 31-44, figures 1 and 2).
Claim 9
Freed further discloses the top lid further has at least one holding pin (24) extending therefrom capable of contacting with a reticle received in the accommodation space without breaking the hermetical sealing of the accommodation space (see figures 1 and 2).
Claims 10, 11, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregerson (US 2007/0175792).

    PNG
    media_image2.png
    559
    716
    media_image2.png
    Greyscale

Claim 10 
Gregerson discloses a storage device comprising a top lid (36) having a ceiling (defined by surface pointed by 36) and a cover (defined by surface pointed by 55) surrounding the ceiling; a bottom lid (30) having a carrier (defined by surface pointed by 34) and a peripheral structure (defined by sidewall extending from the carrier) surrounding the carrier, wherein the peripheral structure faces the cover when the top lid and the bottom lid engages with each other (see figure 2); a first soft contact member (102) extending laterally along a downward engaging surface of the cover of the top lid; and a second soft contact member (104) extending laterally along an upward engaging surface of the peripheral structure of the bottom lid, wherein the first soft contact member and the second soft contact member contact with each other when the top lid engages with the bottom lid so as to buffer the contact among the top lid and the bottom lid (see figure above and [0028]).

Gregerson further discloses an inside (defined by surface 116) of the first soft contact member contacts with an outside (defined by upward outer surface of 104) of the second soft contact member (see figures above).
Claim 15
Gregerson further discloses the peripheral structure and the carrier of the bottom lid define at least one trench (defined by recess where second soft contact member is inserted) therebetween (see figure above). 
Claim 16
Gregerson further discloses the top lid and the bottom lid define an accommodation space, capable to accommodate a reticle, which is hermetically sealed by the first and the second soft contact members (see abstract).
Claim 17
Gregerson further discloses the top lid further has at least one holding pin (80) extending therefrom Capable of contacting with a reticle/wafer received in the accommodation space without breaking the hermetical sealing of the reticle accommodation space (see [0022]).
Claim 18
Gregerson discloses a storage device comprising a top lid (36) having a ceiling (defined by surface pointed by 36) and a cover (defined by surface pointed by 55) surrounding the ceiling; a bottom lid (30) having a carrier (defined by surface pointed by 34) and a peripheral structure (defined by sidewall extending from the carrier) surrounding the carrier; and at least one holding pin (80), extending down from the top lid and secured 
Claim 20
Gregerson further discloses at least one soft contact member (either 102 or 104) configured to extend between the cover and the peripheral structure when the top lid and the bottom lid engage with each other (see figures above).
Claims 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (US 2012/0037522).
Claim 10
Chiu discloses a reticle storage device comprising a top lid (10) having a ceiling (defined by top surface of 10) and a cover (defined by sides extending downward from the cover) surrounding the ceiling; a bottom lid (20) having a carrier (defined by top surface of 20) and a peripheral structure (defined by sides of 20) surrounding the carrier, wherein the peripheral structure faces the cover when the top lid and the bottom lid engages with each other; a first soft contact member (611) extending laterally along a downward engaging surface of the cover of the top lid; and a second soft contact member (621) extending laterally along an upward engaging surface of the peripheral structure of the bottom lid, wherein the first soft contact member and the second soft contact member contact with each other when the top lid engages with the bottom lid so 
Claim 15
Chiu further discloses the peripheral structure and the carrier of the bottom lid define at least one trench (defined by recess where second soft contact member is inserted) therebetween (see figures 14-15B).
Claim 16
Chiu further discloses the top lid and the bottom lid define a reticle accommodation space which is hermetically sealed by the first and the second soft contact members (see [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2012/0037522) as applied to claim 10 above, and further in view of Hurlbert (US 7,828,302).
Chiu does not disclose at least a part of the first soft contact member wraps the cover of the top lid.  However, Hurlbert discloses a container comprising a sealable/gasket member (10) wrapping a portion of the container lid (see figures . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (US 2007/0175792) as applied to claim 10 above.
Gregerson does not explicitly discloses the hardness of the first contact member is larger than that of the second soft contact member.  However, Gregerson discloses the two engagement surfaces of the first and second soft contact member could one be more than the other containing dissimilar plastics (see [0028] and [0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement surfaces of the contact members with different types of plastic materials since the selection of a known material is recognize to be within the knowledge of an ordinary artisan in the art.

Allowable Subject Matter
Claims 6, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736